ACCEPTED
                        01-15-00266-CV
             FIRST COURT OF APPEALS
                     HOUSTON, TEXAS
                  9/15/2015 10:06:33 AM
                  CHRISTOPHER PRINE
                                 CLERK




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
9/15/2015 10:06:33 AM
CHRISTOPHER A. PRINE
         Clerk
                          CERTIFICATE OF CONFERENCE

      I hereby certify that on September 3, 2015, I conferred with Mark A. Giugliano,
counsel for Appellant, regarding the relief requested in this Motion, and that Mr.
Giugliano stated that Appellant is unopposed to the relief sought herein.


                                                    /s/ Michael V. Powell
                                                   Michael V. Powell
                                                   Resident Attorney for Appellees


                             CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of September, 2015, a true and correct copy of
the foregoing document was served via eFile Texas on Appellant through its counsel of
record, listed below:

    Mark A. Giugliano
    Gibbs & Bruns LLP
    1100 Louisiana, Suite 5300
    Houston, Texas 77002-5215
    Counsel for Appellant

                                               /s/ Michael V. Powell
                                              Michael V. Powell
                                              Resident Attorney for Appellees




LARA E. ROMANSIC’S MOTION TO APPEAR PRO HAC VICE                                     PAGE 5
                             Board of Law Examiners
                              Appointed by the Supreme Court of Texas
                            P.O. Box 13486 * Austin, Texas 78711-3486

                               Acknowledgment Letter
                              Non-Resident Attorney Fee

                                          July 23, 2015



To: Lara E. Romansic
Via: Lromansic@steptoe.com


   According to Texas Government Code §82.0361, “a nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate.”

  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: Lara Elizabeth Romansic
       Case: 01-15-00266-CV
       Texas court or body: Court of Appeals for the First Court of Appeals District
                               of Texas
    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney’s motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board’s website.

                                               Sincerely,



                                               Susan Henricks
                                               Executive Director